DETAILED ACTION
Claims 1-5 are pending. Claims dated 02/03/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 112(b):
Applicant’s amendments have overcome the 35 U.S.C. § 112(b) rejections for claims 4 and 5. Accordingly, the Examiner has withdrawn the 35 U.S.C. § 112(b) rejections for claims 4 and 5.

Regarding the rejections to the claims under 35 U.S.C. § 102(a)(1):
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the thrust of Applicant’s arguments pertains to the added limitation in claim 1:
“the target area information includes a coordinate region, which is set regardless of a location of a transmitter transmitting the target area information to the unmanned moving body” (pp. 4-5 in remarks)
 This limitation was not present in the claims dated 10/22/2019, and is therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 20200241572 A1) and herein after will be referred to as Hong.

Regarding claim 1, Hong teaches an unmanned moving body comprising: a receiver configured to receive a wireless signal (Fig. 10 information receiving module 102; [0113] The core network, after receiving the information of the UAV no-fly zone, may send the information of the UAV no-fly zone to the UAV, and may also generate information of a relationship between a position of the UAV and the UAV no-fly zone according to information of the position of the UAV and the information of the UAV no-fly zone and send the information of the relationship to the UAV.), 
the wireless signal being a control signal configured to control a movement of the unmanned moving body (Fig. 5 S18 control the UAV), 
the wireless signal includes target area information indicating a position range ([0113] “The core network, after receiving the information of the UAV no-fly zone, may send the information of the UAV no-fly zone to the UAV…”; [0133] “Specifically, a boundary of the UAV no-fly zone may be determined by multiple coordinates (for example, latitude and longitude coordinates)”), 
The Examiner interprets that in Hong, a no-fly zone is a position range. Applicant’s specification in [0020] defines position range as “the term "position range" refers to a predetermined range on a horizontal surface, a predetermined range in a vertical direction, or a combination of these ranges. Also, the position range is intended to include not only a continuous range but also a plurality of separate ranges.” Regarding the limitation “target area information”, applicant’s specification in [0009] states “longitude and latitude values indicating a geographical range may be used as the target area information in the wireless signal, and the unmanned moving body may arbitrarily check whether the current location of the unmanned moving body is included within the range.” This is also the case in Hong, where the no-fly zone is defined by longitude and latitude coordinates ([0133]) and the server checks whether the current location of the UAV is within the no-fly zone (Fig. 5).
and the target area information includes a coordinate region, which is set regardless of a location of a transmitter transmitting the target area information to the unmanned moving body (Fig. 7 no-fly zone information is provided from a preset server; see Examiner Note); 
Examiner Note: In Hong, the transmitted fly-zone/no fly-zone information to the UAV corresponds to a coordinate region (defined by latitude and longitude [0133]). As the no-fly zone information is acquired from a preset server, the zone information is preset ([0007]) regardless of the location of the transmitter.
a controller configured to process the received wireless signal (Fig. 10 information receiving module 102); and 
a position information device configured to detect a current position of the unmanned moving body (Fig. 16 relationship generation module; [0126] In an embodiment, the UAV, after receiving the information of the UAV no-fly zone from the core network, may acquire the information of its own position according to a positioning system such as a Global Positioning System (GPS) and may further generate the information of the relationship between the position of the UAV and the UAV no-fly zone according to the information of its own position and the information of the UAV no-fly zone), 
Fig. 2 S13 “whether the UAV is allowed to fly or not is determined according to the relationship between the position of the UAV and the UAV no-fly zone”; Fig. 5 S132 signal to land is disregarded when UAV is outside the no fly zone whereas in S131 signal to land is accepted by the UAV as it is within a no-fly zone).
Examiner understands in Hong, in Fig. 5 determining if the detected current position of the UAV is within or outside a no-fly zone is a comparison of checking if the detected current position of the UAV is within the defined longitude and latitude coordinates of the no-fly zone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Zhou et al. (US 20200020236 A1) and herein after will be referred to as Zhou.

Regarding claim 2, Hong teaches the unmanned moving body according to claim 1.
Hong does not explicitly teach further comprising a storage device storing a plurality of zones defined on a surface or in a space in which the unmanned moving body moves. 
However, Zhou teaches a storage device storing a plurality of zones defined on a surface or in a space in which the unmanned moving body moves (Fig. 14 UAV on-board memory unit; [0123] “Information regarding the one or more flight-restriction strips and/or the flight restriction zones may be stored on-board the UAV”; Fig. 2-4 shows a plurality of zones with unique IDs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hong to incorporate Zhou to include a storage device storing a plurality of zones defined on a surface or in a space in which the unmanned moving body moves, because doing so allows the UAV to maintain knowledge on the restricted zones, in case where the off-board data (from the preset server) is not able to be accessed.
Zhao also teaches the plurality of zones being correlated with block identifications (IDs) that are information for identifying the respective plurality of zones (Fig. 2 the plurality of zones being correlated with no fly/flight restriction zones), 
Examiner interprets that identifying a zone(s) as a no-fly zone(s) is a block identification(s) (IDs) as applicant defines block IDs as [0008] “information for identifying the respective zones”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the plurality of zones taught by Hong to incorporate Zhao to include for each zone being correlated with block identifications (IDs) --fly/no fly zones-- that are information for Zhao [0061]).
Hong further teaches:
wherein: wherein the target area information is the block ID or one or multiple of the block IDs (Fig. 5 zone -- no-fly zone), and wherein the controller is configured to determine whether to accept or disregard the wireless signal based on one block ID of the block IDs that corresponds to one zone of the plurality of zones in which the unmanned moving body exists (Fig. 2 S13 “whether the UAV is allowed to fly or not is determined according to the relationship between the position of the UAV and the UAV no-fly zone”; Fig. 5 S132 signal to land is disregarded when UAV is outside the no fly zone whereas in S131 signal to land is accepted by the UAV as it is within a no-fly zone)
and based on the target area information (see rejection of claim 1 – no fly zones defined by latitude and longitude).

Regarding claim 3, Hong teaches the unmanned moving body according to claim 1.
Hong does not explicitly teach wherein the unmanned moving body is an unmanned rotary-wing aerial vehicle.
However, Zhao teaches wherein the unmanned moving body is an unmanned rotary-wing aerial vehicle ([0191] “In another example, if the UAV is a multi-rotor aircraft…”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hong’s generic UAV to substitute Zhao’s UAV that is an unmanned rotary-wing aerial vehicle because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of an unmanned rotary-wing aerial vehicle for a generic UAV would have had the predictable result of performing the received flight commands.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Sugaya (US20180268723A1) and herein after will be referred to as Sugaya.

Regarding claim 4, Hong teaches an unmanned moving body system comprising: the unmanned moving body according to claim 1.
 Hong also teaches a transmitter configured to transmit the wireless signal simultaneously to a receiver ([0210] FIG. 18 is a schematic block diagram of a device 1800 for controlling a UAV according to an exemplary embodiment. For example, the device 1800 may be a mobile phone, a computer, a digital broadcast terminal, a messaging device, a gaming console, a tablet, a medical device, exercise equipment, a personal digital assistant and the like; [0211] FIG. 18, the device 1800 may include…communication component 1816). 
Hong does not explicitly teach that the transmitter is configured to transmit the wireless signal simultaneously to a plurality of receivers, which includes the receiver.
However, Sugaya teaches a transmitter (Fig. 3 100) configured to transmit the wireless signal simultaneously to a plurality of receivers, which includes the receiver (Fig. 3 plurality of receivers in UAVs D1-D3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hong to incorporate Sugaya to include transmit the wireless signal simultaneously to a plurality of receivers, because doing so would allow the transmitter to control more than just one UAV, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “transmitting a wireless signal to more than one receiver”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Sugaya, in view of Gong (WO 2016154943 A1) and herein after will be referred to as Gong.

Regarding claim 5, Hong, as modified, teaches the unmanned moving body system according to claim 4.
Hong does not explicitly teach further comprising a management device to which a plurality of the transmitters are connected, the plurality of transmitters including the transmitter, wherein each transmitter of the plurality of the transmitters has a jurisdiction range that is a position range of which the each transmitter is in charge.
However, Gong teaches a management device ([0078] air control system interacts with multiple UAVs and multiple geo-fencing devices; Fig. 41, [0707] air control system transmits signal to multiple receivers (UAVs 4130a, 4130b, 4130c, and 4130d);
 	to which a plurality of transmitters are connected ([0676] “a geo-fencing device may comprise…one or more transmitters”), 
wherein each transmitter of the plurality of the transmitters has a jurisdiction range that is a position range of which the each transmitter is in charge ([0769] “A geo-fencing device may have a geo-fence identifier (e.g., GEO-FENCE ID1, GEOFENCE ID2, GEO-FENCE ID3, ...) that identifies the geo-fencing device”; [0773] “For instance, the geofencing device type may be indicative of…a range of the geo-fencing device (e.g., predetermined range of the geo-fencing device for detection or communication purposes), boundaries of the geo-fencing device”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hong to incorporate Gong to include a plurality of transmitters including the transmitter (as opposed to a singular transmitter), wherein each transmitter of the plurality of the transmitters has a jurisdiction range that is a position range of which the each transmitter is in charge because doing so increases the range of operations by covering more communication area.
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Hong to incorporate Gong to include further comprising a management device to which a plurality of the transmitters are connected, because doing so would provide instructions to a plurality of transmitters (Gong [0711]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661